USCA4 Appeal: 19-4551     Doc: 2         Filed: 07/30/2019   Pg: 1 of 1


                                                                          FILED: July 30, 2019

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                        ___________________

                                             No. 19-4551
                                    (3:18-cr-00025-NKM-JCH-1)
                                       ___________________

        UNITED STATES OF AMERICA

                      Plaintiff - Appellee

        v.

        BENJAMIN DRAKE DALEY

                      Defendant - Appellant

                                        ___________________

                                             ORDER
                                        ___________________

               The court appoints the Federal Defender for the Western District of Virginia

        to represent appellant in this case.

                                                For the Court--By Direction

                                                /s/ Patricia S. Connor, Clerk




      Case 3:18-cr-00025-NKM-JCH Document 170 Filed 07/30/19 Page 1 of 1 Pageid#: 1196
